                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                  3:14-cv-159-RJC
                                 3:06-cr-151-RJC-1

GUISEPPE PILEGGI,                   )
                                    )
            Petitioner,             )
                                    )
vs.                                 )
                                    )                         ORDER
UNITED STATES OF AMERICA,           )
                                    )
            Respondent.             )
____________________________________)

       THIS MATTER is before the Court on the Respondent’s Sealed Motion to Seal Exhibit

A to its Response, (Doc. No. 26), and pro se Petitioner’s “Motion for Leave to Reply to

Government’s Response,” (Doc. No. 27).

       The Court’s Local Rules provide for a “presumption under applicable common law and the

First Amendment that materials filed in this Court will be filed unsealed.” LCvR 6.1(a). A motion

to seal must set forth: (1) a non-confidential description of the material sought to be sealed; (2) a

statement indicating why sealing is necessary and why there are no alternatives to filing under

seal; (3) unless a permanent seal is sought, a statement indicating how long the party seeks to have

the material maintained under seal and how the matter is to be handled upon unsealing; and (4)

supporting statutes, case law, or other authority. LCvR 6.1(c). Petitioner’s Motion does not comply

with the Local Rules and, because the Motion itself is sealed, Petitioner has had no opportunity to

respond. The Motion will therefore be denied without prejudice.

       Petitioner’s Motion is construed as a motion for an extension of time until April 5, 2019 to

file a Reply to the Government’s Response opposing his § 2255 Motion to Vacate. Petitioner’s

Motion will be granted.
                                          1
                         IT IS, THEREFORE, ORDERED that:

                         1.   Respondent’s Motion to Seal, (Doc. No. 26), is DENIED without prejudice

                              to file a motion in compliance with the Court’s Local Rules.

                         2.   Petitioner’s “Motion for Leave to File…,” (Doc. No. 27), is construed as a

                              motion for extension of time to file a Reply and is GRANTED until April

                              5, 2019.



Signed: March 14, 2019




                                                        2
